United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1886
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Dana Brent Johnson,                    *
                                       *   [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 19, 2006
                                Filed: December 21, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Dana Johnson appeals the 7-month prison sentence that the district court1
imposed after revoking his supervised release. We dismiss the appeal as moot,
because he was released from custody on October 17, 2006. See Spencer v. Kemna,
523 U.S. 1, 6, 18 (1998) (declaring moot challenge to allegedly erroneous parole
revocation because defendant had already served entire sentence).




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
Accordingly, we dismiss this appeal as moot.
                ______________________________




                                -2-